 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Cemaludin Veseli, II,                              No. CV-18-08029-PCT-JAT
10                     Petitioner,                      ORDER
11   v.
12   Carla Hacker-Agnew, et al.,
13                     Respondents.
14
15          Pending before this Court is a Report and Recommendation from the Magistrate
16   Judge to whom this case was assigned recommending that the Petition in this case be
17   denied. The R&R recounted the procedural history of this case (Doc. 10 at 1-2). As is
18   relevant to this Order:
19          In February 2015, Petitioner filed a Notice of Post-Conviction Relief
            (“PCR”). (Bates No. 461-63). The trial court appointed PCR counsel, who
20          could not find a colorable claim for relief. (Bates No. 472). The trial court
            set September 28, 2015 as the deadline for Petitioner to file a pro se PCR
21          Petition. (Bates No. 474). Petitioner did not file a PCR Petition.
     (Doc. 10 at 2).
22
            With respect to the statute of limitations issue, the R&R states:
23
            Here, Respondents state that Petitioner’s first PCR Notice “tolled AEDPA’s
24          1-year limitation period until the conclusion of the PCR proceeding.”
            [footnote omitted] (Doc. 8 at 6). Respondents correctly recount that
25          Petitioner failed to file a pro se PCR Petition by the September 28, 2015
            deadline. (Id.). Yet the record does not reflect that the trial court issued an
26          order dismissing the PCR proceeding. Respondents have not cited any state
            rule or case law providing that a PCR proceeding is automatically concluded
27          if a defendant fails to file a PCR Petition by the applicable deadline.
28
     (Doc. 10 at 3).
 1          The Court has reviewed Respondents’ answer to the Petition for Writ of Habeas
 2   Corpus in this case including Respondents’ argument that the Petition is barred by the
 3   statute of limitations. (Doc. 8 at 5-7). The R&R does not reach this argument. (Doc. 10 at
 4   3). Instead the R&R concludes that the claims in the Petition are procedurally defaulted
 5   without excuse.     (Id.) (“The issue need not be decided, however, as the following
 6   discussion explains that Petitioner’s habeas claims are procedurally defaulted without
 7   excuse.”)
 8          This Court is concerned, however, with whether this Court must determine whether
 9   Petitioner’s first post-conviction relief petition is still pending in the state court to
10   determine not only the statute of limitations issue, but also whether the Petition currently
11   pending before this Court is a mixed petition that must be dismissed. See Rose v. Lundy,
12   455 U.S. 509 (1982) (“[W]e hold that a district court must dismiss such ‘mixed petitions,’
13   leaving the prisoner with the choice of returning to state court to exhaust his claims or of
14   amending or resubmitting the habeas petition to present only exhausted claims to the
15   district court.”). Specifically, the Court is concerned that the theories of ineffective
16   assistance of counsel in claim one are unexhausted, but could still be exhausted in a
17   “pending” first post-conviction relief petition. However, the issue in claim two was
18   required to be raised on direct appeal and was not. Thus, the issue in claim two is
19   procedurally defaulted but technically exhausted because Petitioner could not return to
20   state court now to exhaust this claim under the state procedural rules. As a result, claim
21   one would be unexhausted and claim two would be technically exhausted, resulting in a
22   mixed petition.
23          Without reiterating the statute of limitations argument, Respondents will be required
24   to file a brief addressing whether Petitioner’s first post-conviction relief petition is pending
25   in state court, and if yes, whether the Petition before this Court is a mixed Petition. See
26   generally Morgal v. Ryan, No. CV-11-2552-PHX-NVW, 2013 WL 655122, at *9 (D. Ariz.
27   Jan. 18, 2013), report and recommendation adopted, No. CV-11-02552-PHX-NVW, 2013
28


                                                  -2-
 1   WL 645960 (D. Ariz. Feb. 21, 2013).1
 2            Based on the foregoing,
 3            IT IS ORDERED that Respondents shall file a supplemental brief addressing the
 4   foregoing issue by March 20, 2019. Petitioner may respond to the supplemental brief by
 5   April 3, 2019.
 6            Dated this 6th day of March, 2019.
 7
 8
 9
10
11
12
13
14
15
16
     1
17       The Court in Morgal stated:
             In their Objection to the Magistrate Judge’s Order, Respondents
18           acknowledge for the first time that Petitioner’s timely notice of post-
             conviction relief could be significant in determining whether his post-
19           conviction relief proceedings were “properly filed” under the applicable
             Arizona statute and procedural rule and thus could toll the AEDPA statute of
20           limitations. (Doc. 19 at 7.) Respondents argue, without citation to authority,
             that even if the timely notice of post-conviction relief tolled the AEDPA
21           limitations period, Petitioner’s “failure to observe the state court’s deadline
             of February 3, 2009, in which to file a petition for postconviction relief
22           ceased any applicable tolling.” (Doc. 19 at 7.)
23           Apparently, Respondents are arguing that even if the notice of post-
             conviction relief tolled the statute of limitations, that tolling expired on the
24           deadline for Petitioner to file his pro se petition. This argument is contrary to
             the Ninth Circuit case law recognizing that the filing of a notice of post-
25           conviction relief initiates a post-conviction action in Arizona, the
             postconviction action is “pending” when the notice is filed in conformity
26           with Rule 32.4(a), and statutory tolling begins on that date and continues
             “‘until the application has achieved final resolution through the State’s post-
27           conviction procedures.’” Hemmerle, 495 F.3d 1074 (quoting Carey v.
             Staffold, 536 U.S. 214, 220 (2002)); see also Isley, 383 F.3d at 1055–56
28           (limitations period was not running while state court petition for relief was
             before the Arizona Supreme Court).


                                                   -3-
